Order, Supreme Court, New York County (Rosalyn Richter, J.), entered on or about November 17, 2004, which, inter alia, granted plaintiffs motion for summary judgment directing the release of certain escrowed funds to him, unanimously affirmed, with costs.
“When a condition of a mortgage loan commitment is not fulfilled through no fault of the purchasers, their performance is excused, as long as they acted in good faith” (Lunning v 10 Bleecker St. Owners Corp., 160 AD2d 178 [1990], lv denied 76 NY2d 710 [1990]). Plaintiff established his prima facie entitlement to judgment as a matter of law by adducing documentary evidence showing that he had sought a mortgage diligently and in good faith. Defendants did not, in response, meet their burden to raise a triable factual issue. Concur—Ellerin, J.P., Nardelli, Williams, Gonzalez and Sweeny, JJ.